Citation Nr: 1014125	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) with major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to 
September 1995.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, by which the RO granted entitlement to 
service connection for PTSD with major depressive disorder, 
effective June 23, 2004, and assigned an initial rating of 70 
percent.  The Veteran seeks and initial rating of 100 
percent.

In a rating decision dated in May 2008, the RO granted a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), effective March 
14, 2008.  However, a TDIU claim is a matter separate from 
the adjudication of claim for a higher rating.  Even if a 
TDIU rating is awarded, the Veteran is still entitled to fair 
adjudication of the claim for a higher compensation rating 
for a service-connected disability.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 537 (1999).

A claim of clear and unmistakable error in a June 1997 RO 
rating decision that denied entitlement to service connection 
for PTSD was raised at the Veteran's February 2010 Board 
hearing, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  (See February 2010 Board 
hearing transcript, pages 11-13.)  Therefore, the Board does 
not have jurisdiction over the claim, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

1.  VA treatment records from a psychiatric treatment intake 
appointment in February 2008 and at later dates reflect that 
due to his service-connected PTSD with major depression the 
Veteran has experienced illusions, tactile and auditory 
hallucinations, suicidal ideation, and setting booby traps in 
his house for hours at night, and additionally has presented 
a persistent danger to himself or others. 

2.  At his February 2010 Board hearing the Veteran presented 
credible and competent testimony that he had experienced this 
heightened level of symptomatology from approximately the 
time of his divorce in 2004 through the present time; this 
testimony is consistent with additional evidence of record.


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for PTSD with major depressive disorder are met from the 
effective date of the grant of service connection, which is 
June 23, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant an initial rating of 100 percent for PTSD, 
which is the maximum benefit allowed under the law and a full 
grant of the benefit sought on appeal.  (See VA Form 9 
received in January 2008.)  Therefore, no further notice or 
development is needed with respect to this appeal.


Merits of the Claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 
percent rating for PTSD is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  A 30 percent rating for PTSD will be assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported during the relevant time 
period.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Records of a private initial mental health evaluation in 
March 1997 reflect a diagnosis of chronic PTSD related to 
experiences in the military.  Global assessment of 
functioning was evaluated as 55.

Records of private treatment in July 1997 indicate a 
diagnosis of depression and PTSD, well-controlled on Prozac.

Record of private medical treatment for upper back and neck 
pain in June 2000 and July 2000 reflect diagnosis of 
recurrent major depressive disorder.  

In December 2004 the Veteran sought private treatment for, in 
the words of the treating physician, "some issues that 
somewhat relate to the problems he has had in the past."  
The treating physician opined that the Veteran's problems 
were likely due to PTSD, and noted that the Veteran had seen 
him in 2001 for classic symptoms of depression, with anger, 
irritability, and poor sleep.  (Records of treatment with the 
same physician from March 2001 to September 2001 are also of 
record.)  He had been started on psychiatric medications in 
2001, and was noted to have been tapered off of the 
medication after about five or six months in 2001.  He was 
noted to now (in December 2004) have problems with depression 
and recurrent nightmares, and to have gone through a divorce 
since his 2001 treatment.  It was noted that he would call 
into work sometimes because he just could not deal with his 
basic work environment.  He was noted not to have confided in 
anyone as to the problems he was having psychiatrically, not 
even to his wife.  He was becoming aware that he had not done 
well in his career and experienced a failed marriage, and 
that people who had known him for a long time felt he was no 
longer the same person.  He felt that his medications in 2001 
had helped and was willing to reconsider medication, but now 
wanted to get to the root of the problem and would consider 
medication in the future.  The treating physician opined that 
the Veteran had depression that was stemming from his PTSD 
disorder, and anxiety symptoms that he had kept in pretty 
good check.

At a VA examination in March 2006, the Veteran was noted to 
complain of extreme hypervigilance, poor concentration and 
sleep patterns in which he would get no more than four to 
five hours of sleep a night.  At the March 2006 VA 
examination, he was noted to have just come off of a three-
month period of family leave because he couldn't cope at 
work.  He indicated that he would yell at his ex-wife and 
that he continued to have problems yelling at people 
sporadically.  He indicated that he suffered from chronic 
symptoms of depression with suicidal ideation as recently as 
a month prior, with chronic feelings of worthlessness and 
hopelessness, low energy levels, low motivation, 
concentration problems, and appetite problems.  The diagnoses 
were PTSD, chronic and moderate; and major depressive 
disorder secondary to PTSD.  A GAF score of 50 was assigned, 
with serious overall emotional impairment. 

In May 2006, the RO granted entitlement to service connection 
for PTSD with major depressive disorder, rated as 70 percent 
disabling from the effective date of the grant of service 
connection, which was June 23, 2004.

In February 2008 a private treating physician wrote that the 
Veteran's PTSD would make work impossible until treatment for 
PTSD had begun.  He estimated that the Veteran would be 
absent form work from February 2008 to March 2008.  
Subsequent information appears to indicate that the Veteran 
lost his job and ability to pay for private medical care soon 
thereafter.

At a VA compensation examination in February 2008, the 
Veteran's thought processes were evaluated as normal.  No 
hallucinations or delusions were noted.  He was having some 
difficulty with activities of daily living, depending on 
increased depression.  Concentration and short-term memory 
were in the below average range.  Affect was restricted.  
Mood was dysphoric.  He reported suicidal ideation, which he 
indicated he was able to get through by thinking about his 
family.  His GAF was evaluated as 45.  The diagnoses were 
PTSD, moderate, and major depressive disorder secondary to 
PTSD.

Also in February 2008 the Veteran was seen at VA, self-
referred for mental health care.  He endorsed a limited 
desire to go on living, but was deterred from suicide by 
concerns for his 6-year-old son, stating "what kind of 
damage would this do to him?"  He endorsed depressed mood, 
suicidal thoughts without plan or active intent, poor sleep, 
nightmares, anhedonia, episodic panic and persistent anxiety, 
excessive worry, problems with memory and concentration, 
anger dyscontrol, racing thoughts, feeling aggressive toward 
others, having "visions" (the treating clinician wrote that 
these sounded like dissociative flashback experiences), and 
having tactile hallucinations of feeling a dead victim slide 
down his torso as the victim died.  He dreaded night-time, 
trying to avoid going to bed to sleep because of the 
nightmares.  After extended history and mental status 
examination, the clinician's diagnosis was PTSD related to 
military duty in Somalia in 1993; and major depressive 
disorder, recurrent, severe (secondary to PTSD).  A GAF score 
of 42 was assigned.

In March 2008 the Veteran endorsed intense anxiety and 
problems with sleep (including nightmares).  He had been 
experiencing illusions-vs-hallucinations of his child's voice 
and/or footsteps in the house.  He expressed willingness to 
start psychiatric medications.  His clinician expressed a 
willingness to write a letter in support of a claim for VA 
TDIU benefits.  

In early April 2008 the Veteran talked about some of his 
current symptoms.  He was having a hard time sorting reality 
and his dreams.  He continued to have illusions and 
difficulty making decisions.  He stated that were it not for 
his son he would be comfortable living alone and having 
limited contact with the outside world.  He was not on any 
medications and was highly ambivalent about the treatment 
process, feeling significantly like a failure and shameful.

A week later in April 2008 the Veteran was noted to have very 
high anxiety and PTSD symptoms.  He reported no suicidal 
ideation or homicidal ideation.  He tended to manage his 
illness by limiting contact with others and with avoidance in 
general.  

Later in April 2008 the Veteran was noted to have stopped 
taking medications two days prior due to feeling "numb" and 
feeling like a "zombie."  (Quotes in original.)  On mental 
status examination there were no delusions but the Veteran 
continued to report having sensations of his bed moving at 
night and of voices while trying to get to sleep.  An 
adjustment of his medications was anticipated.

At VA treatment in early May 2008 it was noted that the 
Veteran had several limited medication trials since February 
2008.  He was introduced to the possibility that his reports 
of dissatisfaction with his medications and general 
discomfort with medication effects were the result of his 
high level of activation and vigilance.  The treating 
clinician noted that the Veteran was currently experiencing 
mild psychotic symptoms.  He was spending three to four hours 
per night "setting up booby traps."  He noted with a rueful 
smile that he'd not been the victim of a home invasion or 
burglary before.  He stated that "I don't know why, but I 
just need to do this... it's worse when my son is there with 
me."  (Quotes in original).  The impression was PTSD with 
mild psychotic thinking and perceptions, and the Veteran 
stated willingness to try another atypical antipsychotic 
medication.

At VA treatment later in May 2008 the Veteran was noted to be 
experiencing left side knee and shoulder joint pain over the 
last week, as well as a stiffness and a type of restlessness.  
He stated his bad dreams were coming back and that he was 
having auditory perceptual problems again.  He had 
experimented by not taking his medications one night and 
stated that stiffness and pain occurred the day after taking 
medication but went away if he did not take it the night 
before.  The treating clinician addressed concerns about 
changes in medication, opining that it must be considered 
whether any change or reduction in the Veteran's 
hypervigilance results in rebound distress and increased 
somatic focus.  

At VA treatment a week later in May 2008 it was noted that 
the Veteran was still setting up his "traps" at night.  
(Quotes in original.)  He stated he was hearing less at 
night.   The clinician noted that while the Veteran denied 
overt suicidal ideation he did have thoughts of wondering 
"[w]hat will be the final breaking point."  He denied any 
plans to hurt himself or others and stated he would never do 
that to his son.  The treatment clinician's impression was 
increased depressive symptomatology as anxiety was managed 
better.

During VA treatment in June 2008, the Veteran was noted to 
experience significant muscular body aches including knee and 
shoulder joint pain with his psychiatric medications, but to 
be unable to sleep until about 1 AM and to have perceptual 
distortions where he thought he heard voices in the house 
without medications.  He would get about 6 hours of sleep 
with the medication but it was agitated sleep.  It was noted 
by the treating clinicians that possible hypervigilance made 
adjustment to medications difficult.  Increases and additions 
to his medications were recommended.  

At a VA examination in June 2009, the Veteran's affect was 
noted to be blunted.  He denied any suicidal or homicidal 
ideation.  His judgment appeared to be grossly intact.  He 
had no difficulties communicating with the examiner.  The 
examiner opined that the Veteran's overall level of 
impairment had worsened over the years, since at least 2006 
to the present, but that this did not appear to be related to 
a greater level of disclosure by the Veteran but instead due 
to a true change of circumstances.  The diagnoses were PTSD, 
chronic, moderate to severe; and major depressive disorder, 
chronic, moderate to severe, secondary to PTSD.  In his 
concluding impression the examiner opined that the Veteran 
had severe difficulties with work, related to his ability to 
be around others, memory and concentration, and heightened 
anxiety.  The examiner noted the Veteran's observation that 
he became unable to mange his anxiety when he was forced to 
work around other people.  The examiner further found that 
the Veteran's social functioning was severely limited-his 
only friend and regular contact was his son, whom had had 
custody of 50 percent of the time.  He was noted to 
experience isolation, anxiety, and overall avoidance related 
to PTSD and depression.  (The examiner appeared to be 
addressing the fact that although the Veteran was noted to 
have an avoidant personality disorder at discharge from 
active service, he, the June 2009 VA examiner, was of the 
opinion that the Veteran had no Axis II personality disorder 
but rather avoided people due to symptoms of PTSD.)  The 
Veteran was noted to have severe psychological distress and 
to have continuing problems with being amenable to treatment.  
A GAF score of 40 was assigned.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

The Board finds the VA records of treatment from February 
2008 to July 2008 to be by far the most probative medical 
evidence of record.  These are records of contemporaneous 
medical treatment for severe psychiatric distress, and 
include highly important details of the Veteran's symptoms 
not described in concurrent, subsequent, or prior private or 
VA treatment or examination.  They reveal persistent 
psychotic symptoms such as the setting of traps in his home 
for three to four hours at night time; illusions; tactile and 
auditory hallucinations; and suicidal ideation with serious 
concern and contemplation by the Veteran of the likely 
consequences of his taking action on his ideas.  This is also 
consistent with the opinion of a private clinician in 
February 2008 that the Veteran could not return to work until 
treatment for PTSD had begun.  

In the Board's view, this level of symptomatology 
sufficiently approximates the criteria for a 100 percent 
rating, which include total occupational and social 
impairment due to persistent delusions or hallucinations, and 
persistent danger of hurting self or others.  Also, treatment 
records express reduction of the Veteran's anxiety but with 
very serious trade-offs such as increases in depression and 
apparent heightened risk to the Veteran's well-being due to 
depression.  In the Board's view, although rational arguments 
to the contrary may be plausible, careful consideration of 
the seriousness of these types of symptoms and their possible 
consequences in a work, social or family setting is paramount 
in application of the rating criteria under these 
circumstances.  As such, and affording any benefit of the 
doubt in favor of the Veteran, the Board finds that the level 
of symptomatology reflected in the recent VA treatment 
records best approximates the criteria for a 100 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board further notes the assignment of a GAF score of 40 
at the June 2009 VA examination, which is consistent with 
worsening symptoms as compared to previous GAF scores in the 
42 to 45 range, and is generally congruent with the criteria 
for a 100 percent rating.

The more difficult question before the Board is whether there 
is sufficient evidence to warrant a 100 percent evaluation 
for the time period prior to February 2008.  It is true that 
the Veteran had maintained employment from 2004 to 2007.  
However, this was accomplished with great difficulty; and, 
furthermore, there is for consideration whether his 
employment was maintained at an unreasonable risk to himself 
or others, as contended by the Veteran at his February 2010 
hearing.  At VA treatment intake in February 2008 he 
described his symptoms as being at the same level as they 
were at the time of his March 2006 VA examination; but it was 
only after further treatment in 2008 that the seriousness of 
these symptoms was more fully ascertained and documented.  
The February 2008 VA treatment report states, for example, 
that "[t]he [V]eteran does think about what is the point of 
living and thinks about carving on his legs."  At the March 
2006 VA examination, he was noted to have just come off of a 
three-month period of family leave because he could not cope 
at work.  Further, he was noted to have experienced such 
serious symptoms as suicidal ideation as recently as a month 
prior to the examination.  Going back toward the beginning of 
the period for consideration, in December 2004, at what 
apparently turned out to be a one-time psychiatric 
appointment after a six-month period of treatment with the 
same clinician in 2001, the Veteran was noted at times to 
call into work because he just could not deal with his basic 
work environment; and to have recently experienced a divorce 
and prior to that time not to have confided in his wife as to 
serious psychiatric symptoms such as depression and recurrent 
nightmares.  The treatment report is of narrative form and 
does not include results of mental status examination or a 
GAF assessment; however, it is clear from a reading of the 
report that the Veteran's symptoms were felt to be of a 
different nature than those for which he was treated by the 
same clinician in 2001, or by another clinician in 1997 when 
he was initially diagnosed as having chronic PTSD.

Further, the undersigned received very credible testimony 
from the Veteran at his February 2010 Board hearing that he 
had experienced PTSD symptoms from the time of his discharge 
from service forward, but that his current level of 
symptomatology, as best depicted in his recent VA treatment 
records, had been present since approximately the time of his 
divorce.  In this regard, the Board notes that in his June 
2004 claim for service connection for PTSD, the Veteran 
indicated that he was having trouble with sleeping, 
nightmares, marital problems, and work problems; and the 
aforementioned private treatment record from December 2004 
indicates that by that time the divorce had occurred.   The 
Board considers the Veteran competent and uniquely well-
situated to provide an account of the approximate onset of 
his current heightened level of psychiatric symptomatology 
and finds that he was very credible at his Board hearing.  

In sum, the VA treatment records from the year 2008 forward 
reflect a level of symptomatology best approximated by the 
criteria for a 100 percent rating, and the Veteran has 
provided credible and competent testimony that this 
heightened level of symptomatology began approximately at the 
time of his divorce in 2004.  The additional evidence of 
record is consistent with the Veteran's testimony.  
Accordingly, the Board finds that an initial rating of 100 
percent for PTSD with major depressive disorder, effective 
June 23, 2004, the effective date of the grant of service 
connection for this disability, is warranted.




ORDER

Entitlement to an initial rating of 100 percent for PTSD with 
major depressive disorder is granted, effective from June 23, 
2004, the effective date of the grant of service connection.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


